Citation Nr: 1713933	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for acute urethritis.

4.  Entitlement to service connection for a bilateral ear disability.

5.  Entitlement to service connection for a nervous disorder.

6.  Entitlement to service connection for a dental disorder.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as lung condition).

8.  Entitlement to service connection for benign prostatic hypertrophy (claimed as prostate condition).

9.  Entitlement to service connection for tobacco use disorder (claimed as cigarette addiction).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  

The issue of entitlement to service connection for right ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.  Left ear hearing loss disability was present during service and currently.

2.  The Veteran had acute urethritis during service that resolved without sequelae; the evidence is against a finding that the Veteran currently has urethritis or another urinary tract disorder which had its onset in or is otherwise related to service.

3.  The evidence is against a finding that the Veteran has a currently diagnosed bilateral ear disability which had its onset in or is otherwise related to service.

4.  The evidence is against a finding that the Veteran has a currently diagnosed nervous disorder which had its onset in or is otherwise related to active service.

5.  The evidence is against a finding that the Veteran has a currently diagnosed dental disorder which had its onset in or is otherwise related to active service.

6.  The evidence is against a finding that COPD, or any other lung disorder, had onset in or is otherwise related to active service.

7.  The evidence is against a finding that benign prostatic hypertrophy, or any other prostate disorder, had onset in or is otherwise related to active service.

8.  Tobacco use or cigarette addiction is not a disability for which service connection can be granted.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for establishing service connection for acute urethritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for establishing service connection for a bilateral ear disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for a nervous disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for establishing service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.150 (2016).

6.  The criteria for establishing service connection for COPD, or any other lung disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for establishing service connection for benign prostatic hypertrophy, or any other prostate disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  Service connection for tobacco use disorder on a direct basis is precluded by law.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.300, 3.301 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2011.

Concerning the duty to assist, the record contains the Veteran's service treatment records and VA treatment records to March 2011.  Neither the Veteran nor his representative has indicated that additional VA treatment records are outstanding or that such records would be pertinent to his claims.  There is indication in the claims file that the Veteran may have sought private treatment for his prostate and for COPD; however, he did not provide authorization for VA to obtain those records or provide them himself.  Indeed, in a June 2011 VCAA Notice Response, the Veteran indicated all needed evidence was in his service treatment records and records from the VA Medical Center (VAMC).  Regardless, there is no evidence of lung or prostate concerns during service or indication that the private records would contain evidence providing a nexus between a current disability and an event, injury or disease in service to support the Veteran's claims for service connection.  As such, the Board finds that VA's duty to assist the Veteran in obtaining records has been satisfied.

The Board acknowledges that the Veteran has not had VA examinations in connection with his claims other than acute urethritis and bilateral hearing loss.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes examinations are not needed for the remaining claims because there is no evidence in service of a bilateral ear disability, nervous disorder, dental disorder, lung disorder or prostate disorder.  In addition, the record does not contain evidence of treatment, prior to 2008, or symptomatology of any claimed condition besides COPD and benign prostatic hypertrophy and no indication that the current lung and prostate disorders might be related to an in-service event, injury or disease.  There is no indication that a VA examinations would result in findings favorable to the Veteran and therefore, not having examinations is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Left Ear Hearing Loss

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic diseases.  38 C.F.R. § 3.309(a).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

In this case, the service entrance examination shows 15/15 results for the whispered voice test.  Essentially, the Veteran's hearing was recorded as normal at entrance.  The separation hearing test was performed around July 1967 and does not indicate which standards were used for testing, the American Standards Association (ASA) standards or the International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  Service departments switched from ASA to ISO-ANSI around 1967; however, when each department switched is somewhat unclear.  As a result, the Board will consider both ASA and ISO-ANSI standards for this hearing test and apply whichever is most beneficial to the Veteran.  Below are the test results at separation, in decibels, with the ASA conversion in parenthesis.  



HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
Not tested
20 (25)
LEFT
15 (30)
10 (20)
10 (20)
Not tested
35 (40)

When considering the ASA standards, the Veteran had a hearing loss disability in the left ear at the time of his separation from service.  VA examination in May 2012 also shows current hearing loss disability in the left ear and includes a diagnosis of sensorineural hearing loss in the left ear.  

As a chronic disability, sensorineural hearing loss, is shown during service and presently that disability is presumed related to the Veteran's military service.  38 C.F.R. § 3.303(b).  The left ear hearing loss has not clearly been attributed to intercurrent causes.  As such, service connection for left ear hearing loss is granted.  

	Other Service Connection Claims

Here, the Veteran filed a statement in support of claim in April 2010.  He indicated he suffered from an acute urethritis condition, an ear condition, a nervous condition, a dental condition and cigarette consumption disorder.  In December 2010, he filed a claim for service connection indicating he had been suffering from a lung condition, a dental condition, cigarette addiction, a prostate condition and a nervous condition.  He indicated that all of the conditions had onset during military service.

Service treatment records (STRs) do not show complaints of, treatment for or diagnosis of an ear disability, a nervous disorder, a dental disorder, a lung disorder, or a prostate disorder.  Specifically, no abnormalities or concerns were noted on the July 1967 Report of Medical Examination prior to separation from service.  In addition, on the accompanying Report of Medical History, the Veteran denied ear trouble, severe tooth or gum trouble, shortness of breath, pain or pressure in chest, frequent or painful urination, trouble sleeping, nightmares, depression or excessive worry, nervous trouble of any sort or any drug or narcotic habit.  He specifically wrote that he had "no complaints."

The STRs do indicate acute urethritis due to gonococcus in January 1967.  However, the Veteran's July 1967 separation examination was silent as to such disability and no post-service treatment records show a history of complaints, treatment or diagnosis of the disorder.  At a VA examination in May 2012, the examiner diagnosed urethritis, acute, due to gonococcus (resolved).  The Veteran stated he was diagnosed with 'gonorrhea' and was treated with antibiotic intramuscular injections.  After treatment, the symptoms disappeared and did not recur.  More recently, in about 2009, the Veteran indicated treatment from a private urologist who did a prostate biopsy that resulted negative for cancer, according to the Veteran.  The VA records presented normal PSA levels and on examination, the Veteran had no urinary complaints.  He denied urinary frequency, dysuria, abnormal flow, nocturia, hematuria and purulent discharge.  It was noted he did not have a voiding dysfunction, a history of urethral or bladder calculi, or recurrent symptomatic bladder or urethral infections.  The examiner opined that the episode of urethritis during active service was a transitory, acute illness that resolved without sequelae.  The STRs, VA medical records and private medical records were silent for any urethritis-related chronic disability after the episode in 1967.  The examiner diagnosed benign prostate hypertrophy which was not etiologically linked to the urethritis of 1967.  She explained that the prostate disorder was due to age.

The Board finds that the evidence does not demonstrate that service connection is warranted for urethritis.  This is because the Veteran is not shown to have a current diagnosis.  The existence of a current diagnosed disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  As there is no competent evidence that the Veteran currently has urethritis, the claim must be denied.

Also in May 2012, the Veteran underwent a VA examination regarding hearing loss.  VA medical records showed post-service audiological treatment in 2008, 41 years after separation from service.  At that time, the Veteran complained of reduced right ear hearing over the past 2 weeks.  The May 2012 examination results showed Tympanometry Type B curve with mixed hearing loss in the right ear, which suggested the presence of a middle ear (conductive) component.  The left ear had sensorineural hearing loss.  No other ear disability was identified.  

The evidence is against the finding that an ear disability onset in service or is otherwise related thereto and therefore, the criteria for service connection are not met.  Treatment records dated in April 2008 indicate the Veteran developed reduced right ear hearing during the past 2 week period and STRs make no indication of an ear disorder or concern.  The record does not indicate that the Veteran currently has an ear disorder other than hearing loss.  As there is no competent evidence that the Veteran currently has an ear disorder in either ear, a claim for service connection for an ear disorder must be denied.  Degmetich, 104 F.3d at 1332.

Regarding a nervous disorder and a dental disorder, the record does not indicate any current treatment for or diagnosis of a psychiatric disorder or a dental disorder.  In addition, the STRs do not indicate a nervous or dental disorder was present during service or shortly thereafter.  As there is no competent evidence that the Veteran currently has a diagnosed nervous or dental disorder and there is no evidence of any psychiatric symptomatology or dental trauma or significant dental problems in service, the claims must be denied.  Degmetich, 104 F.3d at 1332.   Notably, in regard to the Veteran's dental claim, he does not contend, and the record does not otherwise show, that he incurred bone loss through any type of in-service trauma or disease.  For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service. VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); see also Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  

Regarding COPD, treatment records indicate the Veteran was diagnosed by chest x-ray in December 2008 and was counseled on the use of a Combivent inhaler that he was to obtain from his private medical doctor.  The Board again recognizes that the private medical records are not in the claims file; however, there is no indication of complaints of, treatment for or diagnosis of a lung disorder in the STRs and no indication that COPD might be related to service an event, injury or disease in service.  Specifically, in service, the Veteran denied shortness of breath, pain or pressure in the chest or any other lung related concerns on his July 1967 Report of Medical History prior to separation from service.  In addition, the separation examination demonstrated no concerns. To the extent that the Veteran may believe he should be granted service connection for COPD, or another lung disorder, due to cigarette use because he first began using cigarettes in service, the Board notes that for claims filed after June 9, 1998, the law precludes VA from granting service connection for a respiratory disorder resulting from nicotine use or addiction.  38 U.S.C.A. § 1103.  Accordingly, the claim for service connection for COPD may not be granted on that basis.  The Board acknowledges that service connection is not precluded for disabilities caused by tobacco use after the Veteran's service where a tobacco use disorder is proximately due to a service-connected disability.  See VAOPGCPREC 6-2003 (October 28, 2003).  Here, the Veteran is not service connected for any disabilities.  As such, a secondary service connection claim cannot succeed.

Regarding benign prostatic hypertrophy, the STRs do not indicate any chronic complaints affecting the prostate.  In addition, a VA examiner, following examination and review of the record, determined the Veteran benign prostatic hypertrophy was most likely due to age.  There is no indication that such finding was related to service or to the finding of acute urethritis in January 1967.

Regarding tobacco use disorder or addiction to cigarettes, VA treatment records dated in 2008 indicate tobacco use disorder and that the Veteran was counseled on cessation and was trying to quit on his own by purchasing Nicorette gum.  Although he does not directly state it, the Veteran implies that he began smoking in service and has not been able to quit.  As mentioned, for claims filed after June 9, 1998, such as in this case, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products, including use during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.   In addition, there is no basis in the regulations on which to award service connection for tobacco use itself.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for tobacco use).  

The Board has considered the Veteran's own statements made in support of his claims.  Lay statements are competent evidence to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issues in this case, however, whether the Veteran currently has urethritis, an ear disability, a nervous disorder, a dental disorder, a lung disorder or a prostate disorder that are related to service, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for acute urethritis is denied.

Service connection or a bilateral ear disability is denied.

Service connection for a nervous disorder is denied.

Service connection for a dental disorder is denied.

Service connection for COPD (claimed as a lung condition) is denied.

Service connection for benign prostatic hypertrophy (claimed as a prostate condition) is denied.

Service connection for tobacco use disorder (claimed as cigarette addiction) is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for right ear hearing loss.  See 38 C.F.R. § 19.9 (2016).  

As noted in the discussion of left ear hearing loss above, given the date of the Veteran's separation examination, the audiometric findings at that time should be converted to ASA standards.  It appears that the May 2012 VA examiner offered an opinion based on findings using ISO-ANSI standards.  As such, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2012 VA hearing loss examination, if available, to provide an addendum opinion.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ear hearing loss had its onset in or is otherwise related to his military service.  

In offering this opinion the examiner should convert the separation examination findings to ASA standards (the findings after conversion are noted in the Analysis portion of this decision).  

The examiner should explain why the Veteran's current right ear hearing loss is or is not merely a delayed response to any in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  

2.  The record should then be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


